 



EXHIBIT 10.127(c)
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (hereinafter the “Amendment”)
is entered into by and among Web.com, Inc. (“the Company”), and Jeffrey M.
Stibel (“Executive”) and amends the Employment Agreement (defined below).
BACKGROUND
     Executive and Company are parties to an Employment Agreement, dated
August 11, 2005 (“Employment Agreement”). Executive and Company desire to amend
the Employment Agreement to change the applicable provisions with respect to
Severance Benefits as provided herein.
     NOW, THEREFORE, in consideration of this recital, the mutual agreements
contained herein and other good and valuable consideration, the receipt,
adequacy and sufficiency of which is hereby acknowledged, the parties to this
Agreement hereby agree, promise and covenant as follows:
     1. Amendment. Exhibit 1 to the Employment Agreement is deleted in its
entirety and replaced with Exhibit 1 hereto.
     2. No Other Amendment. Except as expressly provided in this Amendment, the
Employment Agreement remains in full force and effect.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement.

         
 
  EXECUTIVE:    
 
       
 
  /s/ Jeffrey M. Stibel
 
Jeffrey M. Stibel    
 
  Date: June 26, 2007    
 
       
 
  WEB.COM, INC.    
 
       
 
  /s/ Gonzalo Troncoso
 
By: Gonzalo Troncoso    
 
  Its: Chief Financial Officer    
 
  Date: June 26, 2007    

 



--------------------------------------------------------------------------------



 



Exhibit 1

     
Executive:
  Jeffrey M. Stibel
 
   
Title:
  Chief Executive Officer
 
   
Base Salary:
  $275,000.
 
   
Bonus:
  $100,000; such bonus will be in addition to any annual bonus to which
Executive is entitled as part of Company’s annual equity incentive plan for
executives.

Severance Benefits:
1. With respect to a termination of employment pursuant to Section 5.2 of the
Agreement (by Company for Nonperformance Due to Disability) or Section 5.4 of
the Agreement (Death of Executive) the “Severance Benefits” shall be $350,000.
2. With respect to a termination of employment pursuant to Section 5.3 that is
not within twelve (12) months following either a Change in Control or a
Corporate Transaction, the “Severance Benefits” shall be an amount equal to
(a) 150% of Executive’s then current Base Salary, plus (b) 150% of Executive’s
full annual bonus potential.
3. With respect to a termination of employment pursuant to Section 5.3 that is
within twelve (12) months following either a Change in Control or a Corporate
Transaction, the “Severance Benefits” shall be an amount equal to (a) 150% of
Executive’s then current Base Salary, plus (b) 150% of Executive’s full annual
bonus potential.
In addition, in connection with any termination of Executive pursuant to
Sections 5.2, 5.3, or 5.4 the Company shall permit Executive and, if applicable,
Executive’s family members, to continue to participate in Company’s employee
benefits plans for a period of 12 months from the effective date of termination.

     
Address:
  c/o Web.com, Inc.
 
  303 Peachtree Center Ave.
 
  Suite 500
 
  Atlanta, GA 30303

-2-